DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00275-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


THE CITY OF PALESTINE,                            §     APPEAL FROM THE 349TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

DAVID ALFORD, BRUCE ALFORD, 
AND PATRICIA ALFORD,                              §     ANDERSON COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In its motion, Appellant represents that it no longer
wishes to pursue its interlocutory appeal.  Because Appellant has met the requirements of Texas Rule
of Appellate Procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed. 
Opinion delivered September 22, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.







(PUBLISH)